DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 8/31/2021 are pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  “a HRSG” should be written “the HRSG” because there is antecedence in base claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the DC converter” and “the  AC converter".  There is insufficient antecedent basis for these limitations in the claim.  The claim is examined as if based on claim 2 rather than claim 1, claim 2 providing the requisite antecedent basis.
Claim 20 recites “place pipes in a trench” and is based on claim 19 which recites “a plurality of pipes”.  It is unclear if the pipes of claim 20 are those of claim 19.  In the case that the pipes of claim 20 are equivalent to those in claim 19, it is unclear how claim 20 modifies an invention according to claim 19 that includes only a salt cavern and not a plurality of pipes.  It is additionally unclear if the claimed invention requires the temporary support structure or welding gantry since the components are essentially “temporary”.  In the case of a power plant which reads on claim 19 and uses the installation equipment of claim 20 during installation of the power plant, it is unclear if the power plant that has used the installation equipment still reads on claim 20 after the temporary installation equipment is removed.

The claims are examined as best understood.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 amounts to only temporary structure used installation of the claimed power plant, i.e. placing and assembling pipes for underground storage of the hydrogen storage system.  An operational power plant as described in base claim 1 includes “storage system configured to store hydrogen produced by the hydrogen generation system”.  The power plant capable of storing hydrogen would have to include the pipes fully installed such that the hydrogen storage system can support the hydrogen flow from the hydrogen generation system, therefore the invention of claim 20 does not include all the limitations of the base claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291).
Regarding Claims 1 and 9, Marushima discloses in Fig. 12, a power plant configured to output power to a grid power system 5, comprising: 
a hydrogen generation system 6 (an electrolyzer as read at paras. 0056 and 0058) configured to produce hydrogen; 
a gas turbine combined cycle power plant (GTCC) comprising: 
a gas turbine engine 112 configured to combust hydrogen from the hydrogen generation system (follow stream of H2) to generate a gas stream that can be used to rotate a turbine shaft (a gas turbine engine essentially has a shaft and the gas turbine engine 112 shaft, although not shown is used to drive a first/gas turbine electric generator as is necessarily the case in GTCC plants); and 
a heat recovery steam generator (HRSG) 116 configured to generate steam with the gas stream (Exhaust gas) of the gas turbine engine to rotate a steam turbine 18 which drives a second/steam turbine electric generator 20; 
a storage system 58 configured to store hydrogen produced by the hydrogen generation system; and 
a controller (including all control applied to the power plant and grid power system, e.g. element 82) configured to: 
operate the hydrogen generation system 6 with electricity from the grid power system when the grid power system (elements 60-74) has excess energy (read para. 0078); and 
balance active loads on the grid power system using at least one of the hydrogen generation system and the gas turbine combined cycle power plant (excess energy within the grid power system is used by the hydrogen generation system when there is a surplus [read para. 0078] and the hydrogen is used by the CCPP to produce energy for the grid power system [para. 0079]).
Marushima does not disclose the controller is configured to balance reactive loads on the grid power system using at least one of the hydrogen generation system and the gas turbine combined cycle power plant.
Clayton discloses a power plant configured to output power to a grid power system (read paras. 0030-0031) comprising a generator 30 driven by a turbine 15 (see Figs. 2-5).  Clayton teaches the generator is able to be operated as a synchronous condenser (read para. 0023) and a controller 50 configured to balance reactive loads on the grid power system using the generator 30 (read paras. 0026 and 0030) using the turbine driven generator.
It would have been obvious to have modified the generators of the gas turbine combined cycle power plant of Marushima so that the generators are operable as a synchronous condenser and to modify the controller so that it is configured to balance reactive loads on the grid power system using the generators as taught by Clayton in order to control the reactive power (Clayton para. 0030), thereby stabilizing grid voltage and saving costs (Clayton para. 0019).
Regarding Claim 2, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima further discloses a power conversion device (comprising elements 68 and 76) connecting the hydrogen generation system (herein defined as comprising both the electrolyzer 6 and renewable energy generator 62) to the grid power system 5, the power conversion device 68+76 comprising:
a DC converter 68 to convert DC power from the hydrogen generation system (hydrogen generation system portion 62) to clean AC power for the grid power system 5 (read para. 0065); and
an AC converter 76 to convert AC power from the grid power system 5 to DC power for the hydrogen generation system (portion 6; read para. 0056).
Regarding Claims 4 and 5, Marushima in view of Clayton teaches the claimed invention as discussed above including wherein each of the first/gas turbine electric generator associated with the gas turbine engine and the second/steam turbine generator associated with the steam turbine is configured to operate as a synchronous condenser.  Clayton further teaches that the synchronous condenser configuration associated with each turbine and generator set includes a respective clutch (Figs. 2-5, the clutch comprising elements 70 and 80) connecting the turbine 15 to the respective electric generator 30 and a controller to selectively activate each clutch to permit the respective generators to spin feely to absorb reactive loads (the synchronous condenser mode described in para. 0030; although the controller is not shown it is necessarily present to selectively activate/engage the clutch 70+80).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Marushima in view of Clayton to include a clutch between the turbines and respective electric generators and modify the controller to include the selective engagement of the clutch for the reasons discussed above.
Regarding Claim 18, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima further discloses comprising a natural gas source (see natural gas fed to combustor 113 in Fig. 12) connected to the gas turbine engine 112 and the gas turbine engine is configured to combust natural gas, hydrogen and combinations thereof (read para. 0096).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and further in view of Mabuchi (US 2010/0232191).
Regarding Claim 3, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima further discloses the AC converter (element 76 of Fig. 12 ) comprises a power conversion device (converts AC to DC power as read at para. 0056).  Marushima does not disclose the DC converter 68 comprises a chopper converter or thyristor converter.
Mabuchi discloses in Fig. 1, a renewable energy generator 1 generating power for a grid power system 2 and a DC converter 3 to convert DC power from the renewable energy generator to clean AC power for the grid power system 2 (read para. 0094).  Mabuchi teaches the DC converter 3 comprises a chopper converter or thyristor converter (read para. 0095).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Marushima further so that the DC converter is that taught by Mabuchi which comprises a chopper converter in order to have a converter with excellent conversion efficiency (read para. 0142).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and further in view of Oppenheim (US 2013/0252121).
Regarding Claims 6 and 7, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima further discloses a renewable energy producer 62 connected to the grid system 5 (see Fig. 12).  Marushima does not disclose a battery connected to the grid power system to provide load and frequency support wherein the battery can be charged from the renewable energy producer without the grid power system.
Oppenheim discloses in Figs. 1-2 a power plant configured to output power to an electrical grid 33, the power plant comprising a gas turbine power plant (read para. 0020, gas turbine system within element 31 which produces electrical power as described) and a renewable energy producer 28 connected to the grid system 33.  Oppenheim teaches a battery (positioned within element 31 as read in para. 0020) connected to the grid power system 33 to provide load and frequency support (load support providing power to the electrolysis unit, frequency support because the produced hydrogen is used to produce power within the gas turbine power plant which outputs AC electricity to the grid 33) wherein the battery (at 31) can be charged from the renewable energy producer 28 without the grid power system 33 (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Marushima further to include the battery taught by Oppenheim in order to store excess power until it is required by the electrolysis unit (Oppenheim para. 0020, last sentence).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and further in view of Kelly (US 7,645,930).
Regarding Claim 8, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima as discussed above further teaches the hydrogen production system 6 comprises an electrolyzer 6 (Fig. 12).  Marushima does not disclose an auxiliary burner configured to burn hydrogen from the hydrogen production system to heat the hydrogen production system.
Kelly discloses in Fig. 9, a hydrogen production system comprising an electrolyzer 16.  Kelly teaches an auxiliary burner 36 configured to burn hydrogen from the hydrogen production system 16 to heat the hydrogen production system 16 as shown in Fig. 9.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified to Marushima further to include the auxiliary burner taught by Kelly in order to heat the electrolyzer to the temperature corresponding to the optimal electrolyzer efficiency (Kelly col. 6, ll. 36-59).
Regarding Claims 10 and 11, Marushima in view of Clayton teaches the claimed invention as discussed above.  Marushima as discussed above further teaches the hydrogen production system 6 comprises an electrolyzer 6 (Fig. 12) and a power conversion device 62 comprising a solar power generator (Fig. 12, the renewable energy generator 62 with the embodiment of a solar power generator as described in para. 0054).  Marushima does not disclose a heating source for heating the electrolyzer, the heating source comprising a resistance heater or a power conversion device and a heat exchange circuit connected to the electrolyzer to cool or heat the electrolyzer.
Kelly discloses in Fig. 7, a hydrogen production system comprising an electrolyzer 16.  Kelly teaches a power conversion device 14 comprising a solar power generator (a PV array) as a heating source for heating the electrolyzer 16 (read col. 5, ll. 3-35) and a heat exchange circuit to provide this function (see Fig. 7, follow heat flow forming the circuit).
It would have been obvious to one of ordinary skill at the time of filing to have modified Marushima further so that the power conversion device is used as a heating source for the electrolyzer using a heat exchange circuit as taught by Kelly in order to increase the efficiency of the electrolyzer (Kelly col. 5, ll. 22-25).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and Kelly (US 7,645,930) and further in view of Milos (US 2019/0319285).
Regarding Claim 13, Marushima in view of Clayton and Kelly teaches the claimed invention as described above.  Marushima further discloses the electrolyzer 6 is configured to produced oxygen (see Fig. 12).  Marushima does not disclose the power plant further comprises an oxygen storage system.
Milos discloses in Fig. 1, a power plant comprising an electrolyzer 2 configured to produce oxygen.  Milos discloses an oxygen storage system 8 for the produced oxygen as shown in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Marushima further to include the oxygen storage system as taught by Milos in order to store the oxygen for industrial uses (Milos para. 0031).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and further in view of Anderson (US 2012/0312018).
Regarding Claim 17, Marushima in view of Clayton teaches the claimed invention as described above.  Marushima further discloses in Fig. 12 that the combined cycle power plant operates using hydrogen from the electrolyzer 6 as a fuel.  Marushima does not disclose burning the hydrogen in the HRSG using a supplemental firing burner.
Anderson discloses in Fig. 1, a combined cycle power plant comprising a gas turbine engine (comprising elements 139, 125, and 138) and a HRSG 130, the combined cycle power plant operates using hydrogen 115 as fuel.  Anderson teaches burning the hydrogen in the HRSG 130 using a supplemental firing burner 135 as shown in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Marushima further to include burning the hydrogen in the HRSG using a supplemental firing burner as taught by Anderson in order to increase HRSG output (Anderson para. 0005).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marushima (US 2021/0262100) in view of Clayton (US 2021/0344291) and further in view of McAlister (US 2013/0240369).
Regarding Claim 19, Marushima in view of Clayton teaches the claimed invention as described above.  Marushima does not disclose wherein the hydrogen storage system comprises an underground storage system comprising at least one of a salt cavern and a plurality of pipes.
McAllister teaches in Fig. 4, a hydrogen storage system that comprises an underground storage system (elements 534, 543, and 542) comprising at least one of a salt cavern 543 (read para. 0137) and a plurality of pipes 542+543 (read also para. 0134).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Marushima substituting the hydrogen storage system with the underground storage system taught by taught by McAllister because there is art recognized, by McAllister as discussed above, suitability of the underground storage system for the intended purpose of hydrogen storage.  See MPEP 2144.07.
Regarding Claim 20, Marushima in view of Clayton and McAllister teaches the claimed invention as described above.  Marushima in view of Clayton and McAllister does not explicitly disclose a temporary support structure comprising hoists configured to place pipes in a trench; and a welding gantry operable with the temporary support structure to assemble sections of pipe.  However, temporary support structures for the purpose of installation of the power plant amount to a method of manufacture of the power plant since the installation equipment is temporary and not necessary for power plant operations, i.e., the claim is a product-by-process claim, See MPEP 2113.  As the determination of patentability is based on the product itself, in this case the power plant, and not on its method of production, in this case pipe assembly using hoists and welding gantry, and Marushima in view of Clayton and McAllister teaches the product, the claim is unpatentable even if the product is made by a different process.

Allowable Subject Matter
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the base and intervening claim limitations –
Regarding Claim 12, “wherein the heat exchange circuit is connected to the gas turbine combined cycle power plant and is provided with steam.”
Regarding Claim 14, “wherein the heat exchange circuit is provided with cooled oxygen from the electrolyzer.”
Regarding Claim 15, “further comprising: an oxygen turbine driven by oxygen from the electrolzyer; and an electrical generator driven by the oxygen turbine.”
Regarding claim 16, “further comprising: a conduit connecting oxygen output of the electrolyzer to a HRSG of the gas turbine combined cycle power plant; and a nozzle connected to an inlet of the HRSG to inject the oxygen from the electrolyzer at a high velocity of 750 m/s or greater.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                                         Examiner, Art Unit 3741